Hoar, J.
The objection taken by the defendants was, that the tools, patterns and lumber in the shop, and the fence, were not insurable by them; and that the St. of 1840, c. 85, only made them liable to pay for such property as was insurable by them. The judge who presided at the trial overruled the objection, and, as we think, very properly. It assumes that the property specified was not insurable by the defendants. But we can see no pretext for such an assumption. The stock and tools in a mechanic’s shop are not only in their own nature insurable, but among the most common subjects of the contract of insurance. A fence is not so commonly insured, probably because its value and risk do not make insurance desirable; but it certainly can be insured, and is insurable.
Whether a just construction of the St. of 1840 would require any limitation of the extremely comprehensive language used to define the liability of railroad corporations created by it, this case gives us no occasion to consider. We certainly do *73not intend to intimate, by putting our decision upon the ground above stated, that the property must be insurable, in the ordinary or commercial sense of that word, to make the corporation liable. Exceptions overruled.